Citation Nr: 1440631	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  08-33 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for left upper extremity peripheral neuropathy.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for right upper extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to October 1977 and from February 2003 to November 2003, with additional service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

In January 2013, the Veteran appeared and provided testimony at a Videoconference Hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.

In an April 2013 decision, the Board addressed 16 of the Veteran's claims.  These issues, with the expectation of the two addressed above, are not before the Board at this time. 

As is relevant to this appeal, denied an evaluation in excess of 10 percent for bilateral upper extremity peripheral neuropathy.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2013, the Court granted a Joint Motion of the Veteran and the Secretary of Veterans Affairs (the Parties), vacating the April 2013 decision concerning the denial for increased evaluations for left and right upper extremity peripheral neuropathy only, and remanding those matters to the Board for compliance with the instructions in the Joint Motion.  It is important for the Veteran to understand that all other issues fully addressed by the Board in 2013 have been effectively affirmed by the Veterans Court. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's peripheral neuropathy of the left and right upper extremities is manifested by no more than mild incomplete paralysis of the lower radicular group. 


CONCLUSION OF LAW

The criteria for a 20 percent initial disability evaluation for left and right upper extremity peripheral neuropathy are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8512, 8612 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

The Veteran's right and left upper extremity peripheral neuropathy has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8616 for neuritis, which uses the criteria outlined under Diagnostic Code 8516 for rating of paralysis of the ulnar nerve in order to assign the appropriate disability evaluation.  

Under Diagnostic Code 8516, disability ratings of 10 percent, 30 percent and 40 percent are assignable for incomplete paralysis of the ulnar nerve of the major upper extremity, which is mild, moderate, or severe in degree, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8516. 

A 60 percent disability rating is assigned for a "griffin claw" deformity due to flexor contraction of the right and little fingers, very marked atrophy in the dorsal interspaces and the thenar and hypothenar eminences, loss of extension of the right and little fingers, an inability to spread (or reverse) the fingers, an inability to adduct the thumb, and weakness of the flexion of the wrist.  

Diagnostic Code 8616 refers to neuritis of the ulnar nerve, and Diagnostic Code 8716 refers to neuralgia of the ulnar nerve.  Those disabilities are rated using the same criteria.

Consideration has also been given to evaluating the Veteran's peripheral neuropathy under a different Diagnostic Code.  

As noted in the Court's Joint Motion for Remand, Diagnostic Code 8612 applies to incomplete neuritis of the lower radicular group, which includes symptoms such as loss of use of intrinsic muscles of hand, and some or all of flexors of wrist and fingers.  Diagnostic Code 8612 uses the criteria outlined under 8512 for paralysis of the lower radicular group.  

Under Diagnostic Code 8512, a 20 percent evaluation is assigned for mild incomplete paralysis; 40 percent for moderate; and 50 percent for severe.  38 C.F.R. § 4.124a, Diagnostic Code 8512, 8612 (2013).

Diagnostic Code 8615 applies to incomplete neuritis of the median nerve, which affects the hand, index and middle fingers, thumb and wrist.  Diagnostic Code 8615 uses the criteria outlined under 8515 for paralysis of the median nerve.  

Under Diagnostic Code 8615, a 10 percent evaluation is assigned for mild incomplete paralysis; 30 percent for moderate; and 50 percent for severe.  38 C.F.R. § 4.124a, Diagnostic Code 8515, 8615 (2013).

The Board has considered remanding the case for an examination to determine which specific nerve is affected.  However, a remand may, in fact, provide evidence against the Veteran's claim, for reasons addressed below. 

Giving the Veteran the benefit of the doubt, and to avoid further litigation in this case, the Board finds that Diagnostic Code 8612 should be applied.  As noted above, under Diagnostic Code 8612, symptoms are evaluated as mild, moderate or severe with evaluations of 20 percent, 40 percent and 50 percent, respectively.

The Veteran was afforded a VA examination in July 2007.  At that time, he reported numbness, dysesthesias, and a burning sensation in his hands.  

On physical examination sensory findings were as follows: vibration was decreased in the hands bilaterally; pain was decreased in the hands bilaterally, light touch was decreased in the hands bilaterally; and position sense was normal bilaterally.  Reflex examination was normal.  There was no muscle atrophy noted and muscle tone and bulk was normal.  The examiner diagnosed mild peripheral neuropathy in the upper extremities and noted that paralysis and neuralgia were absent, but neuritis was present.  The examiner further noted that the Veteran's peripheral neuropathy had no effect on the Veteran's usual occupation or usual daily activities. 

The Veteran was afforded another VA examination in January 2010.  At that time, he reported cramps and numbness in the palms of his hands.  He also reported that his symptoms had improved since their onset with treatment.  He reported a good response to Neurontin therapy.  He denied any history of hospitalization or surgery related to his peripheral neuropathy of the upper extremities.  

On physical examination, sensory function findings were as follows: decreased sense of vibration in the hands bilaterally; decreased pain in the hands bilaterally; decreased light touch in the hands bilaterally; and normal position sense.  There was no muscle atrophy present and muscle tone and bulk were normal.  The examiner noted that there was no paralysis or neuralgia, but neuritis was noted to be present.  The examiner noted that the effect on the Veteran's occupational activities included pain, numbness, and tingling sensation requiring breaks and rest.  The examiner noted that the Veteran's bilateral upper extremity peripheral neuropathy would have mild effects on his ability to engage in chores, shopping, recreation, and chores; moderate effects on his ability to exercise and play sports; and no effect on his ability to perform activities of feeding, bathing, dressing, toileting, and grooming. 

Also of record are extensive VA treatment records that indicate the Veteran receives regular treatment for various medical conditions.  However, the treatment records associated with the claims files, do not contain any evidence that the symptoms of the Veteran's peripheral neuropathy in his left and right upper extremities are worse than those reported at his VA examinations, or is not effectively managed by medication. 

If fact, based on the Veteran's statements as a whole (both his statements to the Board, the RO, and treatment providers) the Board finds that many of his statements provide factual evidence against the claims, indicting no mild or moderate incomplete paralysis of the upper extremities.  In this regard, several of his statements would not indicate that the grant of this claim to 20% each is warranted, providing the basis to find that remanding this case may, in fact, provide evidence against this case. 

For example, the Veteran has complained of cramping and numbness in his hand and there have been some findings of decreased senses of vibration, pain, and touch in his hands bilaterally.  However, he has reported that his symptoms have improved since their onset with treatment, providing evidence against his own claim. 

After review of the evidence of record, the Board finds that that the Veteran's peripheral neuropathy of the left and right upper extremities is productive of no more than mild impairment in either arm.  

The Board notes that the Veteran's peripheral neuropathy of the upper extremities will be rated under Diagnostic Code 8612, but as discussed above, the Rating Schedule provides that the criteria set out under Diagnostic Code 8512 shall be used when assigning a disability rating under Diagnostic Code 8612.  

Additionally, the Veteran was not found to have any muscle atrophy and his muscle tone and bulk was found to be normal.  Furthermore, while the Veteran's ability to engage in exercise and sports is moderately affected, the effect of his disability on his other activities of daily living is mild to none and the examiner at his July 2007 VA examination specifically noted that his peripheral neuropathy was mild.  Therefore, the Board finds that the preponderance of the evidence establishes that the Veteran's peripheral neuropathy of the left and right upper extremities is productive of no more than mild impairment in either arm.  38 C.F.R. § 4.124a, Diagnostic Code 8612.

An evaluation of 20 percent for right and left upper extremity peripheral neuropathy is granted.  

Consideration has been given to assigning staged ratings; however, at no time during the period in question has the Veteran's peripheral neuropathy of the left and right lower extremities warranted higher schedular ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2013). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the Veteran's bilateral upper extremity peripheral neuropathy are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has frequent hospitalizations or has even received frequent emergency treatment for this disability.  In sum, there is no indication that the average industrial impairment from the Veteran's combined disability picture would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined, that referral of this case for extra-schedular consideration is not in order.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

In this case, the Veteran has reported symptoms including cramping and numbness in his hands, and decreased senses of vibration, pain and touch.  These symptoms have all been specifically attributed to his service-connected bilateral upper extremity peripheral neuropathy.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As there are no additional symptoms at issue in this case that have not been attributed to a specific-service connected condition, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Further, there is no mention of extraschedular consideration in the JMR.  Hence, the Board reasonably concludes that further development is not necessary on such an issue.  See Carter v. Shinseki, --- Vet App. ---, 2014 WL 2050843, No. 12-0218 (May 20, 2014) ("We now hold that where an attorney-represented appellant enters into a joint motion for remand identifying specific Board errors, the terms of that remand can be considered a factor when determining the scope of the Board's duty to search the record for other issues that are reasonably raised by it.").  The Board has reviewed the JMR and the claims file diligently, as well as the testimony of the appellant: referral for extraschedular consideration is not warranted.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the VA RO fulfilled this duty to notify in multiple letters including July 2007, December 2007, March 2009, September 2009, December 2009, February 2010, June 2011, and June 2012.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, the Veteran's testimony and the Veteran's statements.

The Veteran has also been afforded adequate examinations.  VA provided the Veteran with peripheral neuropathy examinations in July 2007 and January 2010.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken, and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issues of entitlement to increased evaluations for bilateral upper extremity peripheral neuropathy.  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the January 2013 Board hearing, the VLJ complied with these requirements.  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the appellant's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       


ORDER

An initial evaluation of 20 percent for left upper extremity peripheral neuropathy is granted.

An initial evaluation of 20 percent for right upper extremity peripheral neuropathy is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


